On behalf of the Nigerian delegation, I congratulate you, Sir, on your election as President of the twenty-ninth session of the General Assembly. Your election is an appropriate recognition of your personal qualities as a statesman, an international diplomat and a fighter for human dignity. More importantly, your election symbolizes international recognition of the role of Algeria and its respected President, Houari Boumediene, in the struggle for equality, the right to self-determination and human dignity. It is a fortunate coincidence that you should be presiding over this crucial session, which will be faced with taking follow-up action on the decisions of the sixth special session, held as a result of the initiative of the President of your great country.
2.	This session, which was devoted exclusively to the question of raw materials and development, was the culmination of a universal concern for the disastrous prospects of the existing international economic order. At that session resolution 3201 (S-VI) was adopted, which spoke of our united determination to work urgently for the establishment of a new international economic order based on equity, sovereign equality, interdependence, common interest and co-operation among all States.
3.	In that resolution we accepted then that the developing countries, which constitute 70 per cent of the world's population, account for only 30 per cent of the world's income. We declared that in order to safeguard every country's natural resources, each State is entitled to exercise effective control over them and their exploitation and that no State may be subjected to economic, political or any other type of coercion to prevent the free and full exercise of this inalienable right.
4.	The Assembly also pronounced itself on the need to regulate and supervise the activities of transnational corporations by taking measures in the interest of the national economies of the countries where such transnational corporations operate, on the basis of the full sovereignty of those countries; and finally, among other matters, the Assembly declared itself in favor of a just and equitable relationship between the prices of raw materials, primary commodities, and manufactured goods exported by developing countries and the prices of raw materials, primary commodities, manufactured goods, capital goods and imported equipment, with the aim of bringing about sustained improvement in the unsatisfactory terms of trade and the expansion of the world economy.
5.	This resolution was adopted on 1 May 1974 as the basis for the establishment of a new international economic order. But only six months later, some of the countries which participated in the adoption of that resolution want to jettison the historic Declaration on the Establishment of a New International Economic Order which it contains.
6.	One primary commodity -crude oil- has been singled out and made the villain of the piece; and the oil-producing countries are being pilloried before the bar of this Assembly as the culprits of international inflation and the wreckers of the national economies of the great wealthy nations. There is even talk of bringing back the gunboat to get oil prices reduced. Is it not sad that the international community continues to use nineteenth-century methods to solve late- twentieth-century international problems?
7.	Of course, the price of oil has increased sevenfold, but even more so have the prices of wheat, automobiles, steel, cement, every type of machinery and every piece of electronic equipment. Stated bluntly, the argument of those who say that if only oil prices were reduced then inflation would be checked means that the highly industrialized countries are not prepared to make any sacrifice in the phenomenally high standard of living of their peoples in order to promote the development of the developing countries and ensure the adequate flow of real resources to those countries.
8.	It is true that the non-oil-producing developing countries are the least able to pay the foreign exchange bill demanded by high oil prices; but that is precisely the reason why there has been so much consultation in recent months between countries of the third world for the purpose of working out mutual assistance agreements and the establishment of special facilities to assist the most hard-hit countries. That is the reason why oil-producing countries, like my own, in spite of their development needs, are responding to international appeals for multilateral assistance to the hardest hit. 
9.	In the sixth special session the Assembly recognized the role of transnational corporations in the fashioning of a new international economic order. The Nigerian delegation had hoped that at this session proposals would be brought forward for the reform of the policies and practices of transnational corporations to enable them to conform and assist in promoting the new international economic order. If we take that most abused commodity, crude oil, we know that transnational corporations, which control the oil industry, hold national governments to ransom on oil prices. It is common knowledge that for every dollar which the producer country earns, the international oil companies earn between 7 and 10 dollars. National governments seem incapable of controlling, in the interest of their citizens, the profits made by oil companies operating in their countries. Is this not a problem which requires international co-operation within the United Nations system for its solution?
10.	Next, I must ask how we are going to establish a just and equitable relationship between the prices of raw materials, primary products and manufactured goods if we cannot "set our sights" above the current price of oil. It is my delegation's hope that the Assembly at this session will devote a considerable part of its effort to working out the implementation of the two resolutions adopted at the sixth special session, for, in the words of the Secretary-General in the introduction to his report on the work of the Organization:
"There can be no doubt that the nature and quality of life for future generations on this planet depends, as never before, on the ability of the community of nations to co-operate and plan effectively for the future in the common interest of all" [Al960llAdd.l, sect. /].
11.	The full impact of the special session at which the Assembly sought to put world economic relation-ships in their proper perspective will take many years to unfold, but I want to assure you even now that the Nigerian Government takes very seriously the solemn resolve of Members of the United Nations to work for the establishment of a new international economic order. The Program of Action adopted at the special session [resolution 3202 (S-VI)] outlined what is to be done in order to bring about that new order. It calls on the international community to replace an outmoded and lopsided structure of international economic relations with one based on full recognition of mutual interdependence and respect for the mutual interests of all parties. To do this, we must possess the political wisdom to recognize the need for change in our mental attitudes so that those who hitherto have been used to having every issue settled on their own terms can become accustomed to recognizing the legitimate aspirations of others. Inflation and supply shortages are real problems which we must deal with co-operatively and in a spirit of realism and mutual understanding, bearing in mind that we are living in a period of change, and that a period of change is sometimes accompanied by inconveniences to which we must learn to adjust. We must tackle these inconveniences through co-operation, not through confrontation.
12.	Nowhere has the period of change manifested itself more clearly than on the continent of Africa, over the past year. About this time last year the people of Guinea-Bissau, through their, authentic representatives, the Partido Africano da Independencia da Guine e Cabo Verde [PAIGC], took their fate in their own hands and declared their independence. We are happy that today the Republic of Guinea-Bissau is a proud Member of the United Nations, thus fulfilling the prophetic message which my head of State, General Yakubu Gowon, sent to the Heads of State of the Organization of African Unity [OAU] in 1971, namely, that within three years from that date at least one African Territory must be liberated from colonial bondage. The spirit of? liberation has gathered far more momentum than was anticipated in 1971, and we are happy to note the change in Mozambique, which has resulted in the installation in that country of a government of nationalists, poised to assume full sovereignty in 1975. We pray that the efforts towards conciliation which are now going on in Angola will result in the assumption of full sovereignty by that potentially great country before long. The Government and people of Nigeria congratulate the liberation movements of these countries on their sacrifices and their achievements. I should also like to place on record my Government's appreciation of the courage and wisdom of the masses of the Portuguese people in realizing that their long-lost freedom was inexorably bound up with the freedom of the peoples of southern Africa, who for 50 years had been the victims of political domination by a neo-Fascist clique from Portugal. I should also congratulate the new Portuguese Government for giving firm support to the new Mozambique Government in crushing the futile white minority coup in that country. One hopes that the lesson of the Portuguese Government's action will not be lost on their oldest allies, who continue to equivocate on Rhodesia.
13.	These developments in Portuguese-held territories must give this Organization tremendous satisfaction. The support which the United Nations gave to Africa and the national liberation movements was indispensable for the final liquidation of Portuguese imperialism in Africa. However, vigilance is still required to ensure that the few reactionary elements in both Portugal and Angola and Mozambique are not permitted to reverse or even slow down the process of Portuguese decolonization.
14.	Regrettably, Namibia still remains in the fetters of South Africa's illegal occupation. The well-organized brutalities practiced on the indigenous population of Namibia in the hope of destroying their fight for freedom can be matched only by the Nazi horrors of the first half of this century. For how long will the United Nations watch such horrors helplessly? For how long will the Organization shy away from the firm measures that are needed to assert United Nations authority over Namibia? I do not believe that anyone here is still in doubt as to the unwillingness of the Vorster regime to withdraw gracefully from Namibia. Unless, therefore, this Organization is prepared to acquiesce in the illegal seizure of Namibia by South Africa, prompt and decisive action should be taken now to end South Africa's continuing defiance of the authority of the United Nations over Namibia. As in Namibia so in Zimbabwe; time is running out for the minority white oligarchies. One must pray that the white minorities in both Territories will choose the alternative of co-operation in a multiracial society before the deluge.
15.	Before ending my remarks on decolonization, I wish to take this opportunity to congratulate the two other new Members of the Organization on their accession to membership and to the Charter. I refer, of course, to the People's Republic of Bangladesh and Grenada, both of which share membership of yet another organization with my country. Let me assure them that both in this and in every other forum my country will work in co-operation with -them for the achievement of international understanding and co-operation.
16.	The brief interlude of comparative calm in the Middle East since the cease-fire after the October 1973 battle has created the impression that the Middle East conflict can now be resolved by a meeting in Geneva between the big Powers and the adversaries, and that we, the small countries of the world, need play no role beyond that of cheer-leaders in the power game called the Middle East crisis. If doing nothing more than cheering the players could bring real peace in that area and, by implication, peace of mind to the peoples of the African region, my country would be happy to do just that and no more. Unfortunately, this attitude is based on a fallacy. That is why my delegation welcomes the inclusion in our agenda for this session of the question of Palestine [item 108], and the opportunity of a full debate on what the international community understand by the phrase "Reaffirms the inalienable rights of the people of Palestine" contained in General Assembly resolution 2535 B (XXIV) of 10 December 1969. Furthermore, the General Assembly ought to state what is meant by returning to the Arabs "the lands occupied by Israel as a result of the 6 June 1967 war, as stated in Security Council resolution 242 (1967).
17.	One would have thought that these phrases would mean what they say. However, they have been subject to such varying interpretations that, unless agreement is reached by the parties on what resolution 242 (1967) means, months of meetings in Geneva will not bring the solution of the Middle East crisis any nearer. We should have no illusions about any solution which does not take into account the territorial integrity and sovereignty of the Arab people on the one hand and the recognition that Israel is a reality, a nation which can make its own contributions to world peace, on the other. As for the Palestinians, the international community cannot continue indefinitely to acquiesce in their remaining permanent refugees. Four million people rendered homeless as a result of the struggle in their land cannot be allowed to continue to live without purpose and without hope. These are the issues which must be settled in Geneva. These are the issues on which this Assembly must pronounce, as guidance for those who sit round the conference table in Geneva.
18.	Reference to the situation in the Middle East cannot but draw attention to that unhappy island State, Cyprus. Whatever may be the rights and wrongs of the parties to the tragic drama in that island, we in Nigeria are convinced that Cyprus must be enabled to continue as one undivided sovereign State, and that the citizens of the sovereign State of Cyprus must learn to live together under one sovereign government. What arrangement the peoples of Cyprus make to ensure the stability and territorial integrity of their country is a matter of their internal affairs. My delegation hopes that the United Nations will lend its authority to ensuring the independence and territorial integrity of Cyprus.
19.	The events of the past 12 months, whether political or economic, indicate more than ever before that at no other time in the history of mankind has the term "village" applied more appropriately to the world. It needs little perception, therefore, to recognize that this "village" world of ours has become too small for endless rampages. Peace in the world is as indivisible as its destiny. We live in challenging times, which equally offer us more opportunities to meet these challenges. Despite its weaknesses, the United Nations is one of man's greatest creations. It offers us a unique forum for sustaining universal peace and progress. Let all its Member States, there-fore, powerful and weak alike, exercise the political self-discipline necessary for them to adapt the Organization and its rules to meet their present-day needs.
20.	I would like to end this statement with a tribute to the Secretary-General, whose courage and sense of mission have averted disaster after disaster in the past 12 months, whether in the Middle East, the Sahelian region, southern Africa or Cyprus.
21.	May I add as a postscript my country' s sympathy for the victims of the disasters in Honduras and Peru.
